1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    DAVID M. PORTER, Bar #127024
     Assistant Federal Defender
3    Counsel Designated for Service
     801 I Street, 3rd Floor
4    Sacramento, California 95814
     Telephone: (916) 498-5700
5
6    Attorneys for Defendant
     VINCENT PARKER
7
8                                             UNITED STATES DISTRICT COURT
9                                           EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                           No. Cr. S 05-332 MCE 1

12                               Plaintiff,               STIPULATED MOTION AND ORDER TO
                                                          REDUCE SENTENCE PURSUANT TO
13               v.                                       SECTION 404 OF THE FIRST STEP ACT, P.L.
                                                          115-391
14    VINCENT PARKER,

15                               Defendant.               Judge: Honorable MORRISON C. ENGLAND, Jr.

16
               Defendant, VINCENT PARKER, by and through his attorney, Assistant Federal
17
     Defender David M. Porter, and plaintiff, UNITED STATES OF AMERICA, by and through its
18
     counsel, Assistant U.S. Attorney Jason Hitt, hereby stipulate that the Court should enter an
19
     amended judgment reducing Mr. Parker’s sentence to 188 months. The parties further stipulate
20
     as follows:
21
               1.         In 2006, defendant was convicted of possessing with intent to distribute 163.9
22
     grams of crack cocaine. (PSR ¶ 11). In its calculation of the applicable guideline range, the PSR
23
     concluded defendant was a career offender (PSR ¶ 16), subject to a guideline range of 262 to 327
24
     months. (PSR ¶ 57.) Because the statutory maximum penalty for the offense of conviction was
25
     life (PSR ¶ 57), the base offense level under USSG § 4B1.1 was 37. (PSR ¶ 16.)
26
               2.         Defendant was sentenced to a term of 262 months imprisonment and 60 months
27
     supervised release. (Dkt. 25 at 2, 3.)
28

     Stipulation and Order Re: Sentence Reduction          1
1              3.         On December 21, 2018, the First Step Act was enacted. First Step Act of 2018, S.
2    756, Pub. Law 115-391. Section 404 of the Act states that the sentencing court may, upon
3    motion of the defendant, an attorney for the government, or the court, “impose a reduced
4    sentence as if section 2 and 3 of the Fair Sentencing Act of 2010 . . . were in effect at the time the
5    covered offense was committed.”
6              4.         The parties agree that defendant is eligible for a reduction of his sentence under
7    Section 404. Specifically, had sections 2 and 3 of the Fair Sentencing Act of 2010 been in effect
8    at the time the offense was committed, defendant would have been subject to a “term of
9    imprisonment which may not be less than 5 years and not more than 40 years.” 21 U.S.C.
10   § 841(b)(1)(B) (2010). Because the statutory penalty for the offense of conviction involving 28
11   grams or more of cocaine base is “not more than 40 years,” 21 U.S.C. § 841(b)(1)(B), the base
12   offense level under USSG § 4B1.1 is 34, resulting (after a three-level reduction for acceptance of
13   responsibility, USSG §3E1.1) in a guideline range of 188 to 235 months. USSG Ch. 5, Pt. A.
14             5.         Accordingly, the parties request this Court issue the order lodged herewith
15   reducing Mr. Parker’s sentence to 188 months imprisonment and 48 months supervised release,
16   all other terms of the judgment remaining unchanged.
17             6.         The undersigned counsel for defendant affirms that he has discussed this
18   stipulation with defendant and that defendant has authorized counsel to enter into this agreement
19   on his behalf. The undersigned counsel also affirms that, so long as the Court accepts this
20   stipulation, defendant waives his right to be present when the Court reduces his sentence, to any
21   hearing, and to any findings to which he might be entitled. The defendant has so indicated, and
22   ///
23   ///
24   ///
25   ///
26
     ///
27
     ///
28
     ///
     Stipulation and Order Re: Sentence Reduction           2
1    counsel joins in that waiver.
2    Respectfully submitted,
3    Dated: February 20, 2019                       Dated: February 20, 2019
4    McGREGOR SCOTT                                 HEATHER E. WILLIAMS
     United States Attorney                         Federal Defender
5
6     /s/ Jason Hitt                                /s/ David M. Porter
     JASON HITT                                     DAVID M. PORTER
7    Assistant U.S. Attorney                        Assistant Federal Defender
8    Attorney for Plaintiff                         Attorneys for Defendant
     UNITED STATES OF AMERICA                       VINCENT PARKER
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Stipulation and Order Re: Sentence Reduction      3
1                                                    ORDER
2              This matter came before the Court on the stipulated motion of the defendant for reduction
3    of sentence pursuant to the First Step Act, P.L. 115-391.
4              The parties agree, and the Court finds, that Mr. Parker is entitled to the benefit of Section
5    404 of the First Step Act, resulting in an amended guideline range of 188 to 235 months.
6              IT IS HEREBY ORDERED that the term of imprisonment imposed in June 2006 is
7    reduced to a term of 188 months imprisonment and 48 months supervised release.
8              IT IS FURTHER ORDERED that all other terms and provisions of the original judgment
9    remain in effect. The clerk shall forthwith prepare an amended judgment reflecting the above
10   reduction in sentence, and shall serve certified copies of the amended judgment on the United
11   States Bureau of Prisons and the United States Probation Office.
12             Unless otherwise ordered, Mr. Parker shall report to the United States Probation Office
13   within seventy-two hours after his release.
14             Defendant’s pro se motion filed January 14, 2019 (ECF No. 42) is DISMISSED as moot.
15             IT IS SO ORDERED.
16   Dated: February 21, 2019
17
18
19
20
21
22
23
24
25
26
27
28

     Stipulation and Order Re: Sentence Reduction        4
